EXHIBIT 7
  Case 19-04109          Doc 5    Filed 05/03/19 Entered 05/03/19 18:02:34           Desc Main
                                    Document     Page 1 of 32


                               UNITED STATES BANKRUPTCY COURT
                                    DISTRICT OF MINNESOTA


 In re                                                    Bankruptcy Case No.: 01-40000- KHS
                                                                   [MNB – INTERNAL CASE]
 IMERYS TALC                                      (United State Bankruptcy Court for the District
 AMERICA, INC., et al.,                                  of Delaware Case No. 19-10289 (LSS))
                                                                                   (Chapter 11)
                  Debtors,


 EYDIE HAUER, As Trustee for the Next-
 of-Kin of CONNIE GRAY, Deceased,                  Adversary Proceeding No. 19-04109-KHS

                  Plaintiff,
 vs.

 BRENNTAG NORTH AMERICA, INC.,
 et al.,

                  Defendants.



              PLAINTIFF’S NOTICE OF HEARING AND MOTION FOR REMAND

TO: Removing Defendants Johnson & Johnson and Johnson & Johnson Consumer, Inc.:


         Plaintiff, Edyie Hauer, as Trustee for the Next-of-Kin of Connie Gray, Deceased, by and

through the undersigned counsel (“Plaintiff”) files this Notice of Hearing and Motion for Remand

of this adversary proceeding (the “Motion”). In support of the Motion, the Plaintiff states as

follows:

         1.      The court will hold a hearing on the Motion at 10:30 a.m. on June 5, 2019, before

the Honorable Kathleen H. Sandberg, Courtroom 8W, 300 South Fourth Street, Minneapolis, MN

55415.

         2.      Under Local Rule 9006-1(c), any response to the Motion must be filed and served

by delivery or by mail not later than five calendar days before the hearing date including Saturdays,
  Case 19-04109        Doc 5     Filed 05/03/19 Entered 05/03/19 18:02:34            Desc Main
                                   Document     Page 2 of 32


Sundays and holidays. UNLESS A RESPONSE OPPOSING THE MOTION IS TIMELY FILED,

THE COURT MAY GRANT THE MOTION WITHOUT A HEARING.

       3.      This Motion for Remand is filed under 28 U.S.C. § 1452 and § 1447(c),

       4.      On April 19, 2019, the removing Defendants Johnson & Johnson and Johnson &

Johnson Consumer, Inc. filed a Notice of Removal to this Court.

       5.      As further set forth in Plaintiff’s supporting Memorandum of Law, this Court does

not have subject matter jurisdiction over this matter as Plaintiff’s claims are not “related to” the

pending bankruptcy proceeding In re Imerys Talc America, Inc. et al., Bankr. Case No. 19-10389

(LSS) (D. Del.). Further, even if the Court has “related to” jurisdiction, mandatory abstention under

28 U.S.C. § 1334(c)(2), equitable remand under 28 U.S.C. §1452(b) and permissive abstention

under 28 U.S.C. §1334(c) all require remand.

       WHEREFORE, Plaintiff respectfully asks that this Honorable Court grant her Motion for

Remand, deny Johnson & Johnson’s request for further briefing and hearing, and Remand

Plaintiff’s case back to the Minnesota District Court for the Second Judicial District, County of

Ramsey pursuant to 28 U.S.C. §§ 1441 and 1447(c).

       Respectfully submitted this 3rd day of May, 2019.

                                                      By: /e/ Amy J. Swedberg
                                                      Amy J. Swedberg (Atty. No. 271019)
                                                      amy.swedberg@maslon.com
                                                      Maslon LLP
                                                      90 South 7th Street, Suite 3300
                                                      Minneapolis, MN 55402
                                                      Telephone: (612) 672-8367

                                                      Conor Nideffer (pro hac vice pending)
                                                      cnideffer@sgptrial.com
                                                      SIMON GREENSTONE PANATIER, P.C.
                                                      CA Bar 253931
                                                      3780 Kilroy Airport Way, Suite 540
                                                      Long Beach, CA 90806

                                                 2
Case 19-04109   Doc 5   Filed 05/03/19 Entered 05/03/19 18:02:34   Desc Main
                          Document     Page 3 of 32


                                         Phone: (562) 590-3400
                                         Fax: (562) 590-3412

                                         Attorneys for Plaintiff




                                     3
